Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show shaft (365a) in (Figure 5, described in Paragraph 0110), rotation cleaning unit (320) in (Figures 17 and 18, described in Paragraph 0135) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (4) because reference character “424” has been used to designate both base cover and coupling part (Paragraph 0171).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element "335" in figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: movable unit and elastic member in claims 1, 17,19, and their dependent claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-8,17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20180103812 A1).
Regarding claim 1, Lee et al. teach (Figures 1-3; Paragraphs [0058-0064,0067]) a body (main body 12) configured to contain a suction motor (suction part 20); a nozzle (suction part 20)  coupled to the body, the nozzle including a suction port (intake 21); and a movable unit (shutter 110) coupled to the nozzle in front of the suction port, the movable unit being movable between a first position overlapping with the nozzle and a second position protruding forward from the nozzle (Figures 6-8; Paragraphs [0068-0077]).
Regarding claim 2, Lee et al. teach (Paragraphs 0068-0077) a front surface of the movable unit (shutter 110) is inclined relative to a vertical line when the movable unit is in the first position (Figure 6).
Regarding claim 3, Lee et al. teach (Figures 1-3; Paragraphs 0064-0077, 0090-0095) the nozzle (suction part 20) further includes: a bumper (12) configured to absorb an impact upon collision of the nozzle with an obstacle, and wherein a front surface of the movable unit is positioned behind a front surface of the bumper when the movable unit is in the second position (Figures 6-8).
Regarding claim 4, Lee et al. teach ( Figure 3, 6-8 ; Paragraphs 0064-0077, 0090 -0095, 0147-0150] a bumper (bumper 12) configured to absorb an impact upon collision of the nozzle (20 ) with an obstacle, and wherein the movable unit (shutter 110C ) is connected with the bumper and configured to rotate (Figures 18- 19) upon receiving a moving force from the bumper.
Regarding claim 5, Lee et al. teach (Figures 7- 9, 18-19; Paragraphs [0064-0065, 0092-0095-00147-0150]) the movable unit (shutter 110) is positioned at the first position when an external force is not applied to the bumper (bumper 12), and wherein the movable unit is configured to receive the moving force from the bumper and move from the first position to the second position when the external force is applied to the bumper.
Regarding claim 6, Lee et al. teach (Figures 1-3; Paragraphs 0064 -0068) wherein the nozzle (suction part 20) further includes a base (base 10a), the suction port (intake 21) being formed in the base, the bumper (12) being seated on the base, and the movable unit (shutter 110) being coupled to a lower portion of the base and connected with the bumper.
Regarding claim 7, Lee et al. teach (Figures 4-5; Paragraphs 0071- 0096) wherein the movable unit (110) includes a rotating body (shutter 110); a connecting part (shutter body 111) extending upward from the rotating body; a contact protrusion (contact part 112) extending upward from the connecting part; and a hinge part (hinge part 140) configured to allow rotation of the rotating body, and wherein the bumper includes a transmission part (sensor 13) connected with the contact protrusion.
Regarding claim 8, Lee et al. teach (Figures 4-5; Paragraphs 0068-0084) herein the base (base 10a) includes: a protrusion-through hole through which the contact protrusion (contact part 112) and the hinge part pass (hinge part 140), and a seating groove (seating hinge part 142) configured to seat the hinge part.
Regarding claim 17, Lee et al. teach( Figures 1-3; Paragraphs [0058-0064])  a robot cleaner (robot vacuum cleaner 1) comprising: a body (main body 10)  configured to house a suction motor (suction part 20); a nozzle ( suction part 20) coupled to the body, the nozzle including a suction port (intake 21); a bumper (bumper 12) provided on the nozzle; and a movable unit coupled to the nozzle behind a front surface of the bumper, and connected with the bumper to receive a moving force from the bumper, wherein the movable unit is positioned at a first position overlapping with the nozzle when an external force is not applied to the bumper, and wherein the movable unit is configured to receive the moving force from the bumper and move from the first position to a second position where the movable unit protrudes to a front portion of the nozzle when the external force is applied to the bumper (Figures 6-8; Paragraphs[0068-077]). 
Regarding claim 18, Lee et al. teach (Figures 6-8; Paragraphs [0068-0077]) a front surface of the movable unit (shutter 110) is positioned behind the front surface of the bumper (bumper 12) when the movable unit is in the second position.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180103812) in view of Iguchi et al (JP 01181826).
Regarding claim 9, Lee et al. teach ( Figures 1-7, Paragraphs [0058-0096]) all of the elements of the current invention as stated above expect the transmission part includes: a first part positioned in front of the contact protrusion, and a second part positioned behind at least a portion of the contact protrusion.
Iguchi et al. teach (Page 2, Figures 1-4) the transmission part (detection member 36) includes: a first part (Flanges 42) positioned in front of the contact protrusion (suction groove rear wall 23), and a second part positioned behind at least a portion of the contact protrusion (suction groove rear wall).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Lee et al in view of Iguchi et al so that the transmission part would have a first and second part as taught by Iguchi et al. for the purpose of enabling the improved Lee et al. robot cleaner to ensure that the bumper does not move when not in contact with an obstacle. 
8.	Claims 10-14,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180103812) in view of Moon et al (US 9414734 B2).
Regarding claim 11, Lee et al. teach (Figure 7-9,18-19; Paragraph [0064-0065,0092-0095,00147-0150] wherein the nozzle (suction part 20)  includes: a base (base 10a,100a); and a base cover(10b,100b) coupled to the base, the base cover including the suction port, and wherein the movable unit is rotatably coupled to the base cover.
Regarding claim 12, Lee et al. teach (Figure 4-5; Paragraphs [0067-0072; 000147-00159]) wherein the movable unit (110) includes: a rotating body (shutter body 111); and a first coupling part (install part 10) extending from the rotating body and coupled to the base cover (10b), and the base cover includes a second coupling part (install part 10) coupled to the first coupling part.
Regarding claim 13, Lee et al. teach (Figure 4-5; Paragraphs [0067-0072,00147-00159]) wherein the rotating body (111) includes: a plurality of extension parts spaced apart from each other in a lengthwise direction of the rotating body, and wherein each of the plurality of extension parts has an opening formed therein.
Regarding claim 14, Lee et al. teach (Figures 14-15; Paragraphs [0130-0143] the first coupling part (install part 10C) includes a shaft, the second coupling part (install part 10C) includes a shaft coupling part configured to receive the shaft(moving shaft 141A)  of the first coupling part, and the shaft coupling part includes a slit (113A) configured to receive the shaft.
Regarding claims 10-14, Lee et al. teach all of the elements of the current invention as stated above expect wherein the movable unit is positioned at the second position when an external force is not applied to the movable unit, and wherein the movable unit is rotated from the second position to the first position when the external force is applied to the movable unit.
Regarding claim 10, Moon et al. teach (Figures 9 and 14; Col 8 line 51- Col 9 line 21) wherein the movable unit (side arm 13) is positioned at the second position when an external force is not applied to the movable unit, and wherein the movable unit is rotated from the second position to the first position when the external force is applied to the movable unit.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Lee et al in view of Moon et al. so that movable unit directly receives external force is a known variation, and would have been predictable to one of ordinary skill in the art.
Regarding claim 19, Lee et al. teach (Figures 1-3; Paragraphs [0058-0064, 0067]) a robot cleaner (robot vacuum cleaner 1) comprising: a body (main body 10) configured to house a suction motor (suction part 20); a nozzle (suction part 20) connected with the body, the nozzle including a suction port(intake 21); and a movable unit ( Figure 6-7; Paragraphs [ 0068 -0077] shutter 110) coupled to the nozzle, wherein the movable unit is in a second position protruding to a front portion of the nozzle.
Regarding claims 19-20, Lee et al. teach all of the elements of the current invention as stated above expect when an external force is not applied to the movable unit, and the movable unit is configured to move from the second position to a first position where the movable unit overlaps with the nozzle when the external force is applied to the movable unit ,and an elastic member configured to elastically support the movable unit such that the movable unit is moved from the first position to the second position by the elastic member when the external force is not applied to the movable unit. 
Moon et al. teaches ( Figures 9 and 14; Col 8 lines 51-Col 9 lines 21) when an external force is not applied to the movable unit (side arm 13), and the movable unit is configured to move from the second position to a first position where the movable unit overlaps with the nozzle when the external force is applied to the movable unit ,and an elastic member (elastic member 17)  configured to elastically support the movable unit such that the movable unit is moved from the first position to the second position by the elastic member when the external force is not applied to the movable unit, and an elastic member configured to elastically support the movable unit such that the movable unit is moved from the first position to the second position by the elastic member when the external force is not applied to the movable unit.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Lee et al in view of Moon et al. so that movable unit to be supported elastically to directly receive external force is a known variation, and would have been predictable to one of ordinary skill in the art.
9.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180103812) in view Moon et al. (US 9414734 B2) as applied to claim 12 above, and further in view of Ichikawa et al. (US20170188767).
Regarding claims 15-16, Lee et al. in view of Moon et al. teach all of the elements of the current invention as stated above expect wherein the base cover further includes: an elastic member configured to elastically support the movable unit such that the movable unit is positioned at the second position when the external force is not applied to the movable unit ,and wherein the elastic member protrudes from the base cover, includes multiple bends, and contacts a back surface of the rotating body.
	Ichikawa et al. teaches( Figure 6; Paragraph [0036]) a base cover (case portion 43) further includes: an elastic member (coil springs 40) configured to elastically support the movable unit such that the movable unit is positioned at the second position when the external force is not applied to the movable unit ,and wherein the elastic member   protrudes from the base cover, includes multiple bends, and contacts a back surface of the rotating body.
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Lee et al. in view of Moon et al. to incorporate the  design of the Ichikawa, so that the movable unit can have better support.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 5712726460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH AKYAA FORDJOUR/Examiner, Art Unit 4171                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723